        Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 1 of 39



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

CASEY BERNARD,                           :           NO. 3:20-CV-481 (VAB)
     Plaintiff,                          :
                                         :
v.                                       :
                                         :
YALE UNIVERSITY AND YALE                 :
UNIVERSITY SCHOOL OF MEDICINE, :
     Defendants/Apportionment Plaintiffs,.
                                         :
v.                                       :
                                         :
UNITED STATES OF AMERICA AND             :
GCO ENTERPRISES, LLC,                    :           APRIL 14, 2020
     Apportionment Defendants.           :

          MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

       The Apportionment Defendant, the United States of America (the “Government”),

submits this Memorandum of Law in Support of its Motion to Dismiss the Apportionment

Complaint filed by the Defendants/Apportionment Plaintiffs, Yale University and Yale Medical

Center (together, the “Yale Defendants”). The Government respectfully submits that this Court

lacks subject matter jurisdiction because the Government has not waived sovereign immunity for

apportionment complaints and so is immune from liability pursuant to Conn. Gen. Stat. § 52-

102b(c). Further, the Government submits that this Court lacks subject matter jurisdiction

pursuant to the derivative jurisdiction doctrine under 28 U.S.C. § 1442(a)(1).

  I.   RELEVANT FACTS AND PROCEDURAL HISTORY

       Plaintiff Casey Bernard (“Plaintiff”) commenced the underlying medical malpractice

action against the Yale Defendants in the Connecticut Superior Court, Casey Bernard v. Yale

University et al., Docket No. NNH-CV19-6097151-S (the “State Court Action”), by service of

process on October 8, 2019. In the State Court Action, Plaintiff alleges personal injuries and
           Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 2 of 39



losses caused by the negligence and recklessness of the Yale Defendants in treating injuries

Plaintiff sustained during a slip and fall on February 6, 2018, which occurred outside of the Post

Office located at 1 Washington Avenue, Woodbury, Connecticut (the “Property”). Plaintiff’s

complaint dated October 2, 2019, (the “Complaint”) bears a return date of November 5, 2019.

(See State Court Action Summons, Complaint, and Return of Service, attached as Exhibit A.)

          The Yale Defendants brought the subject apportionment complaint (the “Apportionment

Complaint”) against the Government and Property owner GCO Enterprises, LLC (“GCO”) by

service of process on March 11 and 10, 2020, respectively. (See Apportionment Summons,

Complaint, and Returns of Service, attached as Exhibit B.) The Yale Defendants’ two-count

Apportionment Complaint seeks to apportion liability pursuant to Conn. Gen. Stat. § 52-102b(a)

to the Government and GCO for alleged breach of a duty to maintain the area where Plaintiff

fell; count two of the Apportionment Complaint alleges that the Government is or may be liable

for some or all of the damages alleged in Plaintiff’s Complaint. 1

          The Government removed the Apportionment Complaint to this Court on April 10, 2020,

pursuant to 28 U.S.C. § 1442. The Government now moves to dismiss the Apportionment

Complaint pursuant to Rule 12(b)(1) for lack of subject matter jurisdiction.

    II.   LAW AND ARGUMENT

          The Court should grant the Government’s Motion to Dismiss because neither the Yale

Defendants nor Plaintiff may maintain a cause of action against the United States where, as here,

there has been no wavier of sovereign immunity and there is no basis for derivative jurisdiction.

Accordingly, as set forth more fully below, the Yale Defendants cannot carry their burden of



1
  The Government denies any and all such claims on grounds, inter alia, that the subject area was free from ice and
snow, and the Government does not own and was not responsible for maintaining the subject area. The Government
stands ready to submit declarations and evidence in support of these and any additional facts requested by the Court.


                                                         2
         Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 3 of 39



demonstrating that this Court possesses subject matter jurisdiction over the Apportionment

Complaint. The Appointment Complaint, therefore, must be dismissed pursuant to Rule 12(b)(1).

   A. Legal Standard

       “A case is properly dismissed for lack of subject matter jurisdiction under Rule 12(b)(1)

when the district court lacks the statutory or constitutional power to adjudicate it.” Makarova v.

United States, 201 F.3d 110, 113 (2d Cir. 2000). “Federal courts are empowered to hear only

those cases that: (1) are within the judicial power of the United States, as defined by the

Constitution; or (2) have been entrusted to them by a jurisdictional grant by Congress. . . . If a

court concludes that it does not have subject matter jurisdiction, it must dismiss the case. Fed. R.

Civ. P. 12(h)(3).” Gionfriddo v. Salaf, 343 F. Supp. 2d 109, 110-11 (D. Conn. 2004) (citation

omitted). Once challenged, “[t]he plaintiff bears the burden of proving subject matter

jurisdiction by a preponderance of the evidence.” Cooke v. United States, 918 F.3d 77, 80 (2d

Cir. 2019), cert. denied, 139 S. Ct. 2748 (2019) (citing McGowan v. United States, 825 F.3d 118,

125 (2d Cir. 2016)).

       “Absent a waiver of sovereign immunity, the Federal Government is immune from suit.”

Loeffler v. Frank, 486 U.S. 549, 554 (1988). Except to the extent that Congress has

unequivocally consented to a cause of action against the Government, courts lack subject matter

jurisdiction to entertain suits against the United States. United States v. Testan, 424 U.S. 392,

399 (1975); Long Island Radio Co. v. NLRB, 841 F.2d 474, 477 (2d Cir. 1988). To establish

subject matter jurisdiction in a suit against the United States or its agencies, the plaintiff must

show that the federal government has waived its sovereign immunity. “Sovereign immunity is a

jurisdictional bar, and a waiver of sovereign immunity is to be construed strictly and limited to

its express terms.” Lunney v. United States, 319 F.3d 550, 554 (2d Cir. 2003). In the absence of




                                                  3
          Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 4 of 39



such a waiver, “sovereign immunity shields the Federal Government and its agencies from suit.”

Id. (quoting Dorking Genetics v. United States, 76 F.3d 1261, 1263 (2d Cir. 1996)). Dismissal is

mandatory if the district court lacks subject matter jurisdiction. Manway Const. Co. v. Housing

Authority of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983).

   B. The Government Has Not Waived Sovereign Immunity for Apportionment Actions

         The Yale Defendants have failed to identify an unequivocal Congressional waiver of the

Government’s immunity from suit for apportionment complaints. Thus, the Apportionment

Complaint must be dismissed for lack of subject matter jurisdiction.

         The Government, as a sovereign, is immune from suit unless it waives its immunity.

E.g., Loeffler, 486 U.S. at 554. “A waiver of the Federal Government’s sovereign immunity

must be unequivocally expressed in statutory text, and will not be implied.” Lane v. Pena, 518

U.S. 187, 192 (1996); and “a waiver of the Government’s sovereign immunity will be strictly

construed, in terms of its scope, in favor of the sovereign.” Id. “[T]he burden of proving facts

sufficient to establish subject matter jurisdiction always rests with its proponent.” Mukaddam v.

Permanent Mission of Saudi Arabia to the United Nations, 136 F. Supp. 2d 257, 260 (S.D.N.Y.

2001).

         In their Apportionment Complaint, the Yale Defendants seek to bring the Government

into this action by means of the Connecticut apportionment statute, Conn. Gen. Stat. § 52-102b.

That statute provides, in relevant part:

         A defendant in any civil action to which section 52-572h applies may serve a writ,
         summons and complaint upon a person not a party to the action who is or may be
         liable pursuant to said section for a proportionate share of the plaintiff’s damages
         in which case the demand for relief shall seek an apportionment of liability. Any
         such writ, summons and complaint, hereinafter called the apportionment complaint,




                                                  4
          Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 5 of 39



        shall be served within one hundred twenty days of the return date specified in the
        plaintiff’s original complaint. 2

Conn. Gen. Stat. § 52-102b(a). The statute states further: “No person who is immune from

liability shall be made an apportionment defendant.” Id., § 52-102b(c).

        The Yale Defendants fail to identify an unequivocal Congressional waiver of the

Government’s sovereign immunity that would allow for suit against the Government as an

apportionment defendant under Conn. Gen. Stat. § 52-102b. Nor is the Government aware of

any waiver that could be the basis for a cognizable claim by the Yale Defendants. The only

plausible recourse against the Government lies under the Federal Tort Claims Act (“FTCA”),

which recognizes a limited waiver of sovereign immunity for actions against the United States

where a federal employee commits negligent acts or omissions while acting within the scope of

his employment. 28 U.S.C. § 1346(b). In this case, the first party Plaintiff has not filed an

FTCA complaint against the Government in Federal Court pursuant to the FTCA 3 and the Yale

Defendants have not filed any claim under the FTCA. On this record, there is no basis for

subject matter jurisdiction.

        Moreover, the FTCA makes clear that the statute is “exclusive of any other civil action or

proceeding for money damages . . . against the employee whose act or omission gave rise to the

claim.” 28 U.S.C. § 2679(b)(1) (emphasis added). The FTCA is “a limited waiver of sovereign

immunity” that “defines the scope and conditions of the government’s consent to be sued for



2
  In addition to its failure to state a cognizable claim against the Government, the Apportionment Complaint is
untimely, having been served after expiration of the 120-day limit mandated by Conn. Gen. Stat. § 52-102b(a). The
return date of Plaintiff’s Complaint is November 5, 2019; the mandatory limit expired on March 4, 2020. The
Apportionment Complaint was served on the Government March 11, 2020. (See Exhibit B.)
3
  Nor can she. Plaintiff filed an administrative claim with the United States Postal Service, which claim was denied
by letter dated May 7, 2019, and the statute of limitations expired on November 7, 2019. See 28 U.S.C. § 2401(b) (a
tort claim against the United States “shall be forever barred” unless presented to the “appropriate federal agency
within two years after such claim accrues” and then brought to federal court “within six months” after the agency
acts on the claim).


                                                         5
         Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 6 of 39



money damages.” Durrani v. United States, No. 3:07-CV-1238 (CFD), 2009 WL 211376 at *1

(D. Conn. Jan. 29, 2009). The Apportionment Complaint does not a seek money damages;

rather, it seeks to apportion liability to a third-party defendant. The limited waiver that applies

under the FTCA has no bearing here. See Conn. Gen. Stat. § 52-102b(a); Bloom v. Gershon, 271

Conn. 96, 110 (2004) (“apportionment claims are claims for the apportionment of liability and

are, therefore, separate and distinct from claims for monetary damages.”). Indeed, the United

States Supreme Court has held that if a claim does not meet the six elements found in § 1346(b),

then the claim does not fall within the jurisdictional grant to the federal district courts under the

FTCA. F.D.I.C. v. Meyer, 510 U.S. 471, 477 (1994). The six elements of § 1346(b) that must be

satisfied are:

        [1] against the United States, [2] for money damages, . . . [3] for injury or loss of
        property, or personal injury or death [4] caused by the negligent or wrongful act or
        omission of any employee of the Government [5] while acting within the scope of
        his office or employment, [6] under circumstances where the United States, if a
        private person, would be liable to the claimant in accordance with the law of the
        place where the act or omission occurred.

Id. (citing § 1346(b)) (emphasis added). Because the Apportionment Complaint does not seek

“money damages . . . for injury or loss of property, or personal injury, or death,” the waiver of

sovereign immunity under the FTCA does not apply. See id. Similarly, the Connecticut

Supreme Court has held that sovereign immunity bars the state from being sued under Conn.

Gen. Stat. § 52-102b(a). See Bloom, 271 Conn. at 114 (absent a statutory waiver of the state’s

sovereign immunity the state is not vulnerable to claims of liability through apportionment

complaints); see also Cooper v. Delta Chi Housing Corp., 41 Conn. App. 61 (1996) (holding that

a waiver of the state’s sovereign immunity can only be found in the language of a statute).

        The issue of waiver must be strictly construed in favor of the Government’s sovereign

immunity. E.g., Library of Congress v. Shaw, 478 U.S. 310, 318 (1986); Roco Carriers, Ltd. v.



                                                  6
         Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 7 of 39



M/V Nurnberg Express, 899 F.2d 1292, 1295 (2d Cir. 1990). The Yale Defendants do not and

cannot identify an unequivocal and express waiver. Accordingly, the Court should dismiss the

Apportionment Complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1);

Gionfriddo, 343 F. Supp. 2d at 111 (granting motion to dismiss apportionment complaint for lack

of subject matter jurisdiction).

   C. There is No Derivative Jurisdiction Over The Apportionment Complaint

       The Apportionment Complaint should be dismissed for the additional reason that this

Court did not obtain derivative jurisdiction from the Connecticut Superior Court upon removal.

Even if the Yale Defendants asserted a claim under the FTCA – and they have not – the federal

courts have original and exclusive jurisdiction over such claims. As the Connecticut Superior

Court plausibly could not have exercised jurisdiction over the Apportionment Complaint, there is

no basis for derivative jurisdiction.

       Where, as here, a case is removed by a federal defendant pursuant to 28 U.S.C. '

1442(a)(1), the district court’s jurisdiction is derivative of the state court’s jurisdiction. The

doctrine of derivative jurisdiction provides that “if the state court where an action was originally

commenced lacked subject matter jurisdiction over the action, a federal court acquires none upon

removal.” Gionfriddo, 343 F. Supp. 2d at 111; see also Rivera v. Hosp. of St. Raphael, No. 3:14-

CV-874 (JCH), 2014 WL 6871657, at *2-3 (D. Conn. Dec. 3, 2014).

       The FTCA – the sole basis for recourse against the Government – provides that “the

district courts . . . shall have exclusive jurisdiction of civil actions on claims against the United

States . . . for injury or loss of property, or personal injury or death caused by the negligent or

wrongful act or omission of any employee of the Government.” 28 U.S.C. § 1346(b)(1). To the

extent that the Yale Defendants could plead an action under the FTCA – and they cannot – this




                                                   7
        Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 8 of 39



Court would have exclusive jurisdiction over the Yale Defendants’ claims. Because the

Connecticut Superior Court could never exercise jurisdiction over the Yale Defendants’ claims,

this Court is without derivative jurisdiction and the Apportionment Complaint must be

dismissed. See id. (granting exclusive jurisdiction to the federal courts); Gionfriddo, 343 F.

Supp. 2d at 111 (granting motion to dismiss apportionment complaint, concluding that the

district court does not acquire subject matter jurisdiction over removed apportionment

complaints against the United States because the state court of original filing lacked jurisdiction

over claims arising under the FTCA); Rivera, 2014 WL 6871657, at *4 (granting motion to

dismiss apportionment complaint on same grounds); Kennedy v. Paul, No. 3:12cv1491 (VLB),

2013 WL 5435183, at *3 (D. Conn. Sept. 30, 2013) (concluding Connecticut Superior Court did

not have jurisdiction to hear apportionment complaint against government defendants because 28

U.S.C. § 1346(b)(1) gives exclusive jurisdiction over those claims to the federal district court).

III.   CONCLUSION

       For all the foregoing reasons, the Government respectfully submits that the

Apportionment Complaint should be dismissed with prejudice.

                                                      APPORTIONMENT DEFENDANT,
                                                      THE UNITED STATES OF AMERICA

                                                      By Its Attorneys:

                                                      JOHN H. DURHAM,
                                                      UNITED STATES ATTORNEY

                                                      /s/ Jillian R. Orticelli
                                                      Jillian R. Orticelli (ct28591)
                                                      Assistant U.S. Attorney
                                                      157 Church Street, 25th Floor
                                                      New Haven, CT 06510
                                                      Tel.: (203) 821-3700
                                                      Fax: (203) 821-5373
                                                      Email: Jillian.Orticelli@usdoj.gov



                                                 8
        Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 9 of 39



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 14, 2020, a copy of foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by e-mail/mail service

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System.



                                              /s/ Jillian R. Orticelli               _
                                              Jillian R. Orticelli (ct 28591)
                                              Assistant United States Attorney




                                                 9
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 10 of 39




                    EXHIBIT A
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 11 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 12 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 13 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 14 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 15 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 16 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 17 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 18 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 19 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 20 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 21 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 22 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 23 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 24 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 25 of 39




                    EXHIBIT B
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 26 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 27 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 28 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 29 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 30 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 31 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 32 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 33 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 34 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 35 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 36 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 37 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 38 of 39
Case 3:20-cv-00481-VAB Document 8-1 Filed 04/14/20 Page 39 of 39
